Citation Nr: 1624452	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-34 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease.  

(The issues of entitlement to service connection for left ear hearing loss and tinnitus, the propriety of the reduction in rating for adenocarcinoma of the prostate and entitlement to special monthly compensation are the subject of a separate decision of the Board of Veterans' Appeals).  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from May 1964 to May 1966, including service in the Republic of Vietnam from August 1965 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This claim was previously before the Board in September 2012 when it was remanded for additional development.  In June 2013, the Board issued a decision that denied entitlement to service connection for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court vacated the June 2013 Board decision to the extent it denied entitlement to service connection for hypertension, and remanded the matter to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) by the parties.  This claim was again before the Board in December 2014, when it was remanded for additional development.  

The Board notes that in March 2016, the Veteran appointed an attorney to represent him before VA, but limited that representation to four specific issues, which do not include the instant claim.  Thus, he is considered pro se in this matter. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets additional delay, the Board finds that additional development is necessary prior to adjudication of the claim.  

In December 2014, the Board remanded this matter for additional development, to include a medical opinion whether the Veteran's hypertension was caused or aggravated by his service-connected coronary artery disease.  

In a February 2015 VA medical opinion, a VA examiner opined that the Veteran's arterial hypertension was not caused by or aggravated by his coronary artery disease, "as hypertension preexisted and there is no evidence of aggravation on efolder or cprs."  The February 2015 VA medical opinion is entitled to no probative value due to its conclusory nature, and the matter must be remanded for an addendum opinion.  As the issue is being remanded, updated VA treatment records should also be secured.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records. 
 
2. Then forward the Veteran's claims file to an appropriate VA physician, other than the February 2015 VA examiner, for preparation of an addendum opinion as to the onset and etiology of the Veteran's hypertension.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

After reviewing the claims file, the examiner is asked to provide opinions to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected coronary artery disease?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently worsened beyond the normal progress of the disease) by his service-connected coronary artery disease? 

The examiner must provide a robust rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

